UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:000-50590 Rexahn Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 11-3516358 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9620 Medical Center Drive Rockville, Maryland 20850 (Address of principal executive offices) (Zip Code) (240) 268-5300 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.0001par value per share NYSE Alternext US Securities registered pursuant to Section12(g) of the Exchange Act: None Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: As of June 30, 2008, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $116,568,697 based on the closing price reported on NYSE Alternext US. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Class Outstanding at March 16, 2009 Common Stock, $.0001par value per share 56,025,649shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated None. - Unless the context indicates otherwise, references in this Amendment No.1 on Form 10-K/A to the “Company,” the “registrant,” “we,” “our” and “us” mean Rexahn Pharmaceuticals, Inc EXPLANATORY NOTE This Amendment No.1 on Form 10-K/A amends the Company’s Annual Report on Form 10-K for the year ended December 31, 2008 (the “10-K”), filed with the Securities and Exchange Commission on March 16, 2009. This Amendment is being filed solely to refile the consent of our independent registered public accounting firm, Parente Randolph, LLC, which is filed herewith as Exhibit23.1, and the consent of our former independent registered public accounting firm, Lazar Levine & Felix LLP, which is filed herewith as Exhibit 23.2, to provide for their incorporation by reference in our Registration Statement on Forms S-8 and S-3, as therein provided. In addition, as required by Rule12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Form 10-K/A under Item15 of PartIV hereof. This Amendment No.1 does not reflect events occurring after the original filing date of the 10-K or otherwise modify or update the disclosures set forth in the 10-K, including the financial statements and notes to financial statements set forth in the 10-K. PART IV Item15. Exhibits and Financial Statement Schedules. Exhibits.
